Citation Nr: 1112809	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-37 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability evaluation for a torn right knee medial meniscus (right knee disorder).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a temporary total evaluation based convalescence following hospitalization and/or medical treatment associated with a right knee degenerative patellar spur, for the period after November 1, 2009.  

4.  Entitlement to service connection for a skin rash disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to November 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

The issues of entitlement to (i) TDIU, (ii) a temporary total evaluation based convalescence following hospitalization and/or medical treatment associated with a right knee degenerative patellar spur after November 1, 2009, (iii) service connection for a skin rash disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease is productive of pain on motion and resolving all reasonable doubt in his favor, during a period of flare-up the condition is productive of limitation of motion of the right leg to 45 degrees.  

2.  The Veteran's right knee degenerative joint disease is productive of pain on motion, and resolving all reasonable doubt in his favor, during a period of flare-up the condition is productive of limitation of extension of the right leg to 10 degrees.  

3.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that he has mild right knee instability.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for limitation of flexion of the right knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2010).

2.  The criteria for a separate 10 percent rating for limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5261 (2010).

3.  The criteria for a separate 10 percent disability rating for right knee instability are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service and post-service treatment records, and he has not indicated there are any additional records VA should seek to obtain on his behalf.  Further, the Veteran has been provided appropriate VA examinations and has declined a hearing related to his present claim.  As the Board has no notice of any additional relevant evidence not of record and since VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim, VA need provide no further assistance with the development of evidence.

Increased Rating Claim

By way of background, a December 1979 rating decision granted service connection for a torn right knee medial meniscus and assigned a noncompensable disability evaluation, effective November 16, 1979, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In a January 2009 rating, the RO continued denied entitlement to a compensable rating for a torn right knee medial meniscus, under Diagnostic Code 5257, but granted a separate 10 percent disability evaluation for limitation of right knee motion, pursuant to hyphenated Diagnostic Code 5003-5260, effective August 18, 2008.  

      Increased Rating Criteria

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Evaluations of the knee are assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  The schedular are as follows:

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

Separate knee evaluations for limitation of motion and instability under the appropriate Diagnostic Codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  In addition, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under Diagnostic Code 5256 (ankylosis of the knee), a 30 percent rating is assigned for ankylosis with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned for ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is assigned ankylosis in flexion between 20 degrees and 45 degrees. The maximum rating, 60 percent, is assigned for extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more.  Under Diagnostic Code 5258, a maximum 20 percent evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint and under Diagnostic Code 5259, a maximum 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262 (impairment of the tibia and fibula) a 10 percent rating is assigned for malunion with slight knee or ankle disability. A 20 percent rating is assigned for moderate knee or ankle disability. A 30 percent rating is assigned for malunion with marked knee or ankle disability. The maximum rating, 40 percent, is assigned for nonunion with loose motion, requiring a brace. Under Diagnostic Code 5263, a maximum 10 percent rating is assigned for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Background

The Veteran was provided a VA orthopedic examination, in August 2008.  At this time, the Veteran reported right knee pain, frequent "locking," limitation of flexion and extension related to an extruding mass, instability and episodes of giving way.  On range of motion testing, the Veteran had right knee (i) flexion to 120 degrees and (ii) extension to zero degrees that was painful throughout; however, there was no evidence of fatigue, weakness, lack of endurance, incoordination, additional limitation of motion on repetitive testing or lateral instability.  Based on the aforementioned findings and other relevant test results, the VA examiner diagnosed right knee internal derangement consistent with a medial meniscus injury and a degenerative patellar spur.  

A March 2009 VA treatment record documents the Veteran's right knee treatment.  At this time, the Veteran reported intermittent popping, constant pain, and approximately 1-to-3 weekly episodes of "locking" associated with his knee.  What is more, at this treatment the Veteran was prescribed a right knee brace and scheduled for surgical intervention.  

VA treatment records, dated in May 2009, document the Veteran's pre- and post-surgical right knee treatment.  A May 2009 VA surgical record indicates that, on May 4, 2009, the Veteran underwent a partial medial menisectomy and synovectomy and had loose bodies removed from his knee.  Upon discharge, the Veteran was provided crutches and instructed to seek follow-up treatment.  

Subsequent to his right knee surgery, the Veteran was provided a February 2010 VA orthopedic examination.  During this examination interview, the Veteran reported episodes of giving way, pain, stiffness, weakness, feelings of instability and weekly joint flare ups.  At this time, the Veteran has right knee (i) flexion to 100 degrees and (ii) extension to zero degrees, with objective evidence of pain on repetitive motion.  On further physical examination, the examiner noted crepitus, tenderness, grinding, and the surgical removal of the Veteran's meniscus; however, no joint deformity, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation or episodes of locking were revealed or reported.  This examination report also reflects the examiner's notation of the Veteran's antalgic gait and intermittent/occasional usage of a knee brace.  Based on examination and test results, the VA examiner diagnosed the Veteran with right knee degenerative joint disease.  

VA treatment records, respectively dated in May 2010 and August 2010, document the Veteran's continued right knee follow-up treatment.  These respective treatment records also reflect the Veteran's continued usage of a knee brace; however, he reported no episodes of giving way, since January 2010.  What is more, these records document the usage of steroid injections to manage the Veteran's right knee condition.  

Further, VA outpatient treatment records dated during this appeal show that, at worst, the Veteran's flexion was limited to 95 degrees and his extension to 10 degrees.

In addition, lay statements and various other medical records have also been associated with the claims folder.  Although each is not summarized in detail, these pieces of evidence are consistent with the evidence discussed above and without question has been considered in evaluating the Veteran's claim.  

      Limitation of Motion 

Based on the evidence above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right knee disability warrants separate 10 percent evaluations under Diagnostic Code 5260 and 5261 for limitation of right knee flexion and extension.  Given the range of motion findings, however, (no worse than limitation of flexion to 95 degrees and extension to 10 degrees) the Board finds that the preponderance of the evidence is against entitlement to ratings in excess of 10 percent under Diagnostic Codes 5260 and 5261, respectively.

      Instability

Prior to May 4, 2009 and on and after November 1, 2009, the Board also finds there is sufficient evidence as to warrant the assignment of a separate 10 percent disability evaluation for right knee instability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257.

Without question, the evidence of record, as highlighted in March 2009 and August 2010 VA treatment records, confirms the Veteran's usage of a knee brace for stability.  However, at his February 2010 VA examination, the Veteran provided a competent and credible account of using the brace only on an intermittent and occasional basis, and reported no need for any such brace at his August 2008 VA examination.  See Jandreau, Buchanan.  What is more, an August 2010 VA treatment documents the absence of any episodes of giving way for many months.  In view of the above, with the other medical and lay evidence of record, the Board finds that the Veteran's right knee instability has been, at most, slight.  As such, the Board finds that a separate 10 percent disability evaluation, and no more, for right knee instability is warranted.  .



	Other Considerations 

In reaching these determinations, the Board notes that prior to his May 2004 surgical intervention, the evidence of record suggests the Veteran likely had dislocated semilunar cartilage and that the aforementioned surgery involved the surgical removal of the relevant cartilage, making Diagnostic Codes 5258 and 5259 possibly applicable.  However, in the present circumstance, the relevant symptomatology include instability, painful motion and limitation of motion, which have been contemplated in the Veteran's disability evaluations assigned pursuant to Diagnostic Codes 5003, 5257, 5260 and 5261.  As such, a separate rating under Diagnostic Code 5258 and/or 5259 would amount to pyramiding under 38 C.F.R. § 4.14.  

The Board has also considered the applicability of other Diagnostic Codes, but the evidence of record does not reflect any diagnosed (i) ankylosis; (ii) impairment of the tibia and fibula; or (iii) genu recurvatum, making Diagnostic Codes 5256, 5262 and 5263 inapplicable.  

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right knee disabilities.  There is evidence that the Veteran's right knee disability is productive of pain and functional impairment, which are contemplated by the respective ratings and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted. 

ORDER

A separate 10 percent evaluation for limitation of right knee flexion is granted, subject to law and regulations governing the effective date of an award of monetary compensation. 

A separate 10 percent evaluation for limitation of right knee extension is granted, subject to law and regulations governing the effective date of an award of monetary compensation.

A separate 10 percent evaluation for right knee instability is granted, subject to law and regulations governing the effective date of an award of monetary compensation.


REMAND

During the pendency of the present claim, (i) a February 2010 rating decision assigned the Veteran a temporary total evaluation based convalescence following hospitalization and/or medical treatment associated with a right knee degenerative beyond November 1, 2009; (ii) a May 2010 rating decision denied his TDIU claim; and (iii) an August 2010 rating decision denied his service connection for a skin rash disorder.  The Veteran expressed disagreement with these respective rating decisions, in June 2010 and August 2010 statements (Note: The Veteran's August 2010 statement is not of record, but a December 2010 Report of General Information (VA Form 21-0820) sufficiently confirms such statement was received by VA).  The Board accepts the Veteran's respective statements as timely notice of disagreements (NOD) with respect to the aforementioned claims.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claims.  Under the circumstances, the Board has no discretion and is obliged to remand the issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

The RO must issue a SOC with respect to the Veteran's claims seeking entitlement to (i) a TDIU; (ii) a temporary total evaluation based convalescence following hospitalization and/or medical treatment associated with a right knee degenerative patellar spur, prior to May 4, 2009 and on and after November 1, 2009; and (iii) service connection for a skin rash disorder.  The Veteran, as well as his representative, should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning these issues.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


